Citation Nr: 1813373	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 29, 2010 for the grant of service connection for lumbar disc disease with mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Following the unappealed February 2003 rating decision, on January 29, 2010, the RO received the Veteran's claim to reopen the claim of entitlement to service connection for lumbar disc disease with mechanical low back pain.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 29, 2010, for the award of service connection for lumbar disc disease with mechanical low back pain have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2017).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Effective Date 

Generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110 (a). 

By way of background, the Board notes the Veteran testified during his hearing that he first applied for service connection for a low back condition in 1974, after leaving service.  That claim was denied and the Veteran testified he did not appeal it because he did not know he could.  The evidence shows he then submitted a claim to reopen in August 1977.  See VA Form 21-4138, August 1977.  The RO denied the claim that same month. The Veteran did not appeal the denial and the rating decision became final.  In April 1999, the Veteran submitted a claim to reopen the back injury claim and the RO denied reopening it in a February 2000 rating decision.  The Veteran did not appeal this decision or submit pertinent evidence, and the rating decision became final.  The Veteran again tried to reopen the claim, and the RO denied such reopening in a February 2003 rating decision.  The Veteran was notified but he did not appeal the denial within the appeal period and the rating decision became final.  

The Veteran submitted an additional claim to reopen based on clear and unmistakable error on January 29, 2010.  An August 2010 rating decision reopened the claim and found there was no clear and unmistakable error in the previous adjudications of the claim.  The Veteran appealed the rating decision in a January 2011 notice of disagreement (NOD).  Then, the RO, in its January 2012 rating decision, reconsidered the claim but found no clear and unmistakable error in the prior adjudications.  However, the RO found service connection was warranted based on combat presumption, and granted the claim with a January 29, 2010 effective date.  The Veteran submitted an NOD appealing the effective date of the service connection grant in March 2012.

As noted above, generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

Here, in the February 2003 rating decision, the RO denied reopening the claim of service connection for a low back injury.  The Veteran was notified of the denial but he failed to submit a formal or informal claim within the appeal period, and the rating decision became final in February 2004.  In this regard, the Board notes VA received private medical records in October 2003, within the one-year appeal period.  However, while some of these medical records related to the Veteran's low back condition, they do not constitute an informal claim.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding that the mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought has to be shown).    

Furthermore, while the Veteran's January 2010 claim asserted clear and unmistakable error, the rating decisions of January 2011 and January 2012 found that no clear and unmistakable error was found in the prior adjudications of the claim.  Indeed the January 2012 rating decision granted service connection on a presumptive basis, not on clear and unmistakable error.  Thus, the provisions of 38 C.F.R. § 3.400 (k) are inapplicable here. 

Based on the foregoing, the Board concludes the earliest possible effective date for the grant of service connection for the Veteran's lumbar disc disease with mechanical low back pain is the assigned effective date of January 29, 2010.  Accordingly, the claim must be denied.


ORDER

Entitlement to an effective date prior to January 29, 2010 for the grant of service connection for lumbar disc disease with mechanical low back pain is denied.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


